Lore, C. J.,
charging the jury:
Gentlemen of the jury:—It is not disputed, that on the twelfth *269day of April, 1902, the dead body of Alda Collins was found in the stable part of a building on the farm near Laurel, in this county, on which she with her husband Elmer Collins, the prisoner, and their two small children had theretofore been living. The body was covered with blood; the face was bruised; the nose was broken; the back and side of the skull were crushed in and the throat was cut.
The indictment charges that she was killed by Elmer Collins, her husband, and that he is guilty of murder of the first degree.
Inasmuch as under this indictment, you may find the prisoner guilty of murder of the first degree, or of the second degree, or of manslaughter, if in your judgment the evidence shall so warrant; it is necessary for the Court to define these three grades of felonious homicide.
(1) Murder of the first degree, consists in taking a human life with express malice aforethought, or in perpetrating or in attempting to perpetrate a crime punishable with death. That is to say, when such life is so taken with a sedate, deliberate mind and formed design to take the life of, or to do some great bodily injury to the person whose life is so taken.
(2) Murder of the second degree is where there is no such deliberately formed design to take life, or to perpetrate or attempt to perpetrate a crime punishable with death • but where, nevertheless, the killing is without justification or excuse; without any, or without sufficient provocation to reduce the homicide to manslaughter.
(3) Manslaughter is the unlawful killing of a human being without malice aforethought.
Malice is the essence of murder.
In murder of the first degree such malice must be express, and may be indicated by all such facts and circumstances as show a deliberately formed design to take life.
In murder of the second degree, malice may be shown by such cruel acts and conduct, as indicate a reckless disregard of *270human life, although unaccompanied with a deliberate design to take life.
In manslaughter there is no malice.
Bearing in mind these distinctions, it is your duty to inquire into the guilt or innocence of the prisoner.
Whenever the life of one person is proved to have been taken by another, it is presumed in law to have been taken with malice aforethought, unless the contrary appears.
Crime may be proved either by direct or by circumstantial evidence, or by both.
Direct evidence is such as the confessions of the accused or the testimony of persons who saw the crime committed.
Circumstantial evidence consists of the suspicious facts and circumstances which surround a case, but which lack the direct or positive character.
The universal experience of those engaged in the administratian of justice shows the absolute necessity of admitting and relying upon circumstantial evidence, in forming our conclusions in regard to the guilt or innocence of accused persons; and when clearly convincing and conclusive, is of equal weight with direct evidence. Indeed it is often the only means of uncovering and proving crimes which are committed in secret and which are concealed by the cunning artifices of the perpetrator. But while this is so, we say to you most emphatically that circumstantial evidence, to warrant a conviction, must be entirely satisfactory, and of such significanee, consistency and force, as to produce conviction in the minds of the jury, of the guilt of the accused beyond a reasonable doubt. The great rule on this subject is this: that when the evidence is circumstantial the jury must be fully satisfied not only that the circumstances are consistent with the guilt of the prisoner, but they must also be satisfied, that the facts are such as to be inconsistent with any other reasonable conclusion than that the prisoner was the guilty party. They must be such as to exclude any other hypothesis or conclusion.
*271This is the rule relating to circumstantial evidence, as distinguished from direct evidence. The State claims to have produced in this case both direct and circumstantial evidence.
But whether the evidence be direct, or circumstantial, or both, it must in every case be of such a character as to satisfy the minds of the jury of the guilt of the prisoner beyond a reasonable doubt.
Such a doubt, gentlemen, must not only be reasonable under the facts disclosed in the case, but must grow out of the evidence as you have heard it here, and must be of such a character as to prevent your minds from reaching an honest conclusion of the guilt of the accused, after a most careful and conscientious consideration of all the facts, circumstances and conditions surrounding the case. If after such consideration there remains in your mind such a reasonable doubt of the guilt of the prisoner, you should acquit him.
The burden of proof is upon the State. All the presumptions of law, independent of evidence, are in favor of innocence, and every person accused of crime is presumed to be innocent until proved guilty.
Expert testimony is the evidence of persons who are skilled in some art, science, profession or business; which skill or knowledge is not common to their fellow-men and which has come to such experts by reason of special study and experience in such art, science, profession or business. The value of such testimony depends upon the learning and skill of the expert and varies with the circumstances of each case. The jury should take into consideration the expert’s means of knowledge, and the reasons he assigns for the opinions he has given, and give credence to his testimony as they may find his qualifications sufficient and his reasons satisfactory. The jury may accept or reject the conclusions of experts, as in their judgment they may or not be found consistent with reason and experience or otherwise satisfactory. The testimony of experts is to be considered like any other testimony, and is to be tried by the same tests, and receive just so much weight and credit *272as the jury may deem, it entitled to, viewed in connection with all the evidence in the case.
The testimony of detectives, of police officers, and of relatives of accused persons is to be taken and considered in like manner.
Proof of good or bad character, whether it relates to witnesses, or to the accused, is to be considered by you as any other evidence tending to show credibility or innocence or guilt, as the case may be; and is entitled to just so much weight as the jury may deem just, in connection with all the other evidence in the case.
Like consideration is to be given to proof of marital relations subsisting between the prisoner and his deceased wife at and before the time of her death.
From the nature of the evidence, and the mystery attending this homicide, the testimony in this case has necessarily occupied many days. Both your patience and endurance have been largely taxed. That testimony is now all before you. It has been presented and argued with great care by counsel, both on the part of the State and of the prisoner.
From that evidence, and from that alone, you are to reach your verdict, after the most thoughtful and conscientious consideration of it, under the solemn obligation of the oath you took when you entered that jury box.
If after such consideration you are not satisfied beyond a reasonable doubt that the prisoner did kill his wife in the manner laid in the indictment, your verdict should be not guilty.
Should you believe, however, that he did kill her in such manner, unlawfully, but without malice, your verdict should be guilty of manslaughter.
Again, if you believe that he killed her in such manner, cruelly and wantonly, but without express malice aforethought,you should find him guilty of murder in the second degree.
But if you believe, that he killed her in such manner, with sedate, deliberate mind and formed design to take life, then your verdict should be guilty in manner and form as he stands indicted.
Verdict, not guilty.